Citation Nr: 1441370	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a skin disorder other than tinea cruris.  

3.  Entitlement to an effective date earlier than May 9, 2013, for a 10 percent rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in October 2007 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was previously before the Board in February 2011, when it was remanded for additional development, and by its decision of November 2012 the Board denied entitlement of the Veteran to service connection for headaches and again remanded the issue of entitlement to service connection for a skin disorder for further development actions, with specific notation that multiple skin disorders had been diagnosed since 1966.  

Thereafter, the Board's denial of service connection for headaches was appealed to the U.S. Court of Appeals for Veterans Claims (Court) and by its memorandum decision of January 2014, the Court vacated the Board's denial action in November 2012 and remanded the matter to the Board for further review.  Concurrent with Court's action, additional development of the claim for service connection for a skin disorder was undertaken by the VA's Appeals Management Center (AMC) and by its rating decision of May 2013, the AMC granted service connection for one skin disorder, that of tinea cruris and assigned a 0 percent rating therefor from March 8, 2007, and a 10 percent evaluation as of May 9, 2013.  No action was taken by the AMC to grant or deny entitlement to service connection for any other skin disorder and the AMC returned the claims folder to the RO with notation that it declined further jurisdiction because the remand action was completed.  The Veteran was notified of this action by the AMC's letter of May 2013 to him.  

Received by VA in June 2013 was the Veteran's notice of disagreement with the effective date of the 10 percent rating assigned for his tinea cruris.  The RO acknowledged its receipt of his notice of disagreement by its letter to him of July 2013, but it is not shown that a statement of the case was ever issued.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), this is addressed in the REMAND portion of this document. 

In addition to the Manlincon issue over which the Board has limited jurisdiction, full appellate jurisdiction of the Board remains as to the issue of entitlement to service connection for a skin disorder other than tinea cruris.  Such matter remains on appeal and is herein addressed, partially on the merits and partially in the REMAND portion of this decision which follows.  Such REMAND is to the Agency of Original Jurisdiction (AOJ).

Additional documentary evidence was received by the Board in July 2014 along with a written waiver for its initial consideration by the AOJ.  


FINDING OF FACT

It is at least as likely as not that headaches, tinea pedis, and onychomycosis of all toenails originated in military service or are otherwise attributable thereto.  


CONCLUSION OF LAW

Headaches, tinea pedis, onychomycosis of all toenails were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition is wholly in the Veteran's favor the need for a discussion of the whether the AOJ substantially complied with the terms of the Board's prior remands and whether VA has complied with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service department records indicate that the Veteran served on active duty in Vietnam, that he sustained inservice head trauma on at least three occasions which are documented, and that inservice medical care was required for eczematoid dryness of the buttocks in February 1968 and a penile lesion in July 1968, as well as headaches.  Postservice medical evidence denotes evaluation and treatment for headaches beginning in 1973 and for various skin disorders, including but not limited to tinea corporis, onychomycosis, fungal infection in the groin region, hyperpigmented patches on the buttocks, and an umbilical rash.  

VA examination in March 2011 yielded diagnoses of chronic daily headaches, tinea cruris, and onychomycosis.  Regarding headaches, the VA examiner initially stated that it was unlikely that the Veteran's headaches were etiologically related to his military service, finding that the inservice complaint of headaches in November 1967 appeared to be related to an acute and transitory illness, that there was no evidence of headaches within one year of service discharge, and that there was no evidence of a traumatic brain injury in service treatment records.  The same VA examiner modified his opinion as to the Veteran's headaches in an April 2012 report, finding that it was less likely as not that headaches were incurred in or caused by the claimed inservice injury, event, or illness.  He noted that the Veteran's complaint of headaches in August 1973 was without any definitive etiology, but with onset approximately one year prior to August 1973.  On that basis he concluded that the records indicated that the onset of headaches was greater than one year after separation from military service.  With respect to the Veteran's skin disorders, the VA examiner limited his response to that of tinea cruris, other than to note that there was no current evidence of eczematous dryness of the buttocks.  

Pursuant to the Board's recent remand, the Veteran underwent a further VA skin examination in May 2012, findings from which yielded diagnoses in addition to 

tinea cruris, that is not herein at issue, as well as tinea pedis and onychomycosis of all toenails.  It was the examiner's opinion that both tinea pedis and onychomycocis were as likely as not related to service involving prolonged jungle exposure and a prolonged lack of normal bathing and clean clothing.  

On the basis of the May 2013 findings and opinions, service connection for tinea pedis and onychomycosis of all toenails is warranted.  

As for the Veteran's headaches, the Court by its memorandum decision of January 2014 held that the VA medical opinions of 2011 and 2012 as to the Veteran's headaches were inadequate, and, as such, may not be relied upon by the Board.  However, the Veteran through his attorney has submitted additional medical evidence from a private consulting physician who in her July 2014 report indicated that, based on a review of inservice and postservice medical data contained in the VA claims file, it was her medical opinion that it was more likely than not the Veteran's headaches were secondary to multiple inservice head traumas involving boxing and being hit with a weapon canister.  Medical literature was cited for the propositions that boxing often leads to traumatic brain injury, that headaches from traumatic brain injury may last for years following head trauma, and that the associated damage to the brain was not proportional to the severity of the head trauma.  

In all, given that the law of this case is that the VA medical opinions in 2012 and 2013 are without an adequate basis and thus cannot be relied upon, the Board finds that the only medical evidence assessing the nexus of the Veteran's headaches to military service is that provided through the July 2014 review undertaken by a private consulting physician.  As indicated above, that opinion supports entitlement to the benefit sought on the basis of a series of inservice head traumas sustained during boxing or through military duties and it is found to be competent, relevant, and persuasive, such that a grant of service connection for headaches is found to be warranted.  


ORDER

Service connection for headaches, tinea pedis, and onychomycosis of all toenails is granted.  


REMAND

Further actions are needed in regard to the Veteran's pending claim for service connection for skin disorders other than tinea cruris, tinea pedis, and onychomycosis of all toenails, inasmuch as the Veteran was seeking service connection for multiple skin disorders, not all of which have been subject to complete adjudication.  As indicated in the Introduction above, the AMC in May 2013 found the Veteran entitled to service connection for tinea cruris but did not consider any of the other indicated skin disorders.  Notice, too, is taken that the VA examination in May 2013 failed to identify any skin disorders others than those referenced above, with specific notation that there was no evidence of eczema of the buttocks or a penile lesion, and, in pertinent part, only the absence of eczematous dryness of the buttocks was noted on the VA examination in March 2011.  If the Veteran wishes to continue his appeal as to any remaining skin disorders at issue, then further adjudication is needed prior to the Board's review of the record and entry of a final administrative decision as to the merits of any such claim.  

Also, pursuant to the holding in Manlincon, supra, the issue of the effective date of the assignment of a 10 percent rating for tinea cruris must be remanded for issuance of a statement of the case.  The record reflects that the AMC by its rating decision of May 2013 granted service connection for tinea cruris and it is evident that a timely notice of disagreement with such action was received by VA in June 2013, but a statement of the case is not then shown to have been provided to the Veteran.  Remand is thus in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in writing in order to ascertain from him whether the VA's actions to date satisfy his pending claim of entitlement to service connection for a skin disorder, and, if so, no further actions are needed as to that matter.  If the Veteran remains unsatisfied, ask him to specify for what other specific skin disorder or disorders he seeks service connection, or if he fails to respond, then readjudicate those questions and afford him a supplemental statement of the case and a reasonable period for a response, before returning the case to the Board.  

2.  Per Manlincon, supra, issue to the Veteran a statement of the case as to the issue of his entitlement to an earlier effective date for a 10 percent rating for tinea cruris and advise him of the procedure and time limits for perfecting his appeal as to that matter through his submission of a substantive appeal.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


